DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1-4 and 8-25 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 1, 2, 4, 6, 7, 9, 11, 13, 14, 15, 16, 16, 17, 18, 19, 21, 22, 24, 25 and 27, respectively, of US Patent 10,499,793.  Applicant has filed a terminal disclaimer which was approved on 1 December 2021, therefore the rejection of claims 1-4 and 8-25 on the ground of nonstatutory obviousness-type double patenting is withdrawn.
Allowable Subject Matter
3.	Claims 1-25 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.
The following is an examiner’s statement of reasons for allowance: Prior art of Kopelman (US8,858,231) discloses a method and system for providing feedback data useful in prosthodontic procedures associated with the intraoral cavity.  However nothing in the prior art showed or suggested a third representation of the dental arch that is a modified version of the second representation, wherein the first difference is removed in the third representation as required by independent claim 1 and corresponding limitations of independent claims 15 and 25.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667